Citation Nr: 0112403	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  95-18 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to January 5, 1998 for 
an award of a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1991 to October 
1992.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted of the veteran's claim of 
entitlement to a TDIU, effective January 5, 1998.  The 
veteran disagreed with the effective date of that award.

The Board notes that the veteran also appealed rating 
decisions denying his claims of entitlement to evaluations in 
excess of 10 percent for his service-connected post-
concussion syndrome and dysthymic disorder.  In September 
1997, the Board remanded both issues for additional 
development.  Thereafter, in the April 2000 rating decision, 
the RO increased the rating for the veteran's disability due 
to depressive disorder to 30 percent and continued the 10 
percent evaluation for post-concussion syndrome.  In a VA 
Form 21-4138 (Statement in Support of Claim) dated June 2000, 
the veteran stated that he agreed with the RO's decision with 
respect to each of those determinations.  Therefore, the 
veteran withdrew his substantive appeal with respect to each 
of these issues, leaving the Board without jurisdiction.  38 
C.F.R. §§ 20.202, 20.204(b) (2000).  


FINDINGS OF FACT

1.  An unappealed October 9, 1996 rating decision denied the 
veteran's claim of entitlement to a TDIU.  The veteran was 
provided notice of this determination.  He did not appeal 
this determination.

2.  The veteran's current claim of entitlement to a TDIU was 
received by the RO on October 22, 1997.  

3.  Effective January 5, 1998, the combined disability 
evaluation for all of the veteran's service-connected 
disabilities was 60 percent; the combined disability 
evaluation was 40 percent effective from October 31, 1992.

4.  Competent evidence shows that it was factually 
ascertainable that the veteran was entitled to a TDIU on 
January 5, 1998. 

5.  No medical evidence shows that the veteran's service-
connected disabilities rendered him unemployable within the 
one-year period prior to the submission of his TDIU claim on 
October 22, 1997.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
January 5, 1998 for an award of a TDIU have not been met.  
38 U.S.C.A. §§ 5110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An April 2000 rating decision granted the veteran's claim of 
entitlement to a TDIU, effective January 5, 1998.  The 
veteran's compensable service-connected disabilities include 
tinnitus with vestibular and auditory nerve injury on the 
right, depressive disorder, post-concussion syndrome with 
post-traumatic cephalalgia, and tinnitus.  Effective from 
October 31, 1992, the combined disability evaluation for the 
veteran's various service-connected disabilities was 40 
percent.  In the April 2000 rating decision, the RO 
effectively increased that combined disability evaluation to 
60 percent by increasing the evaluations assigned to the 
veteran's service-connected tinnitus with vestibular and 
auditory nerve injury and his depressive disorder.  The 
veteran now maintains that he is entitled to an earlier 
effective date for the award of a TDIU.  He argues that the 
effective date should be October 10, 1997, the date his claim 
for a TDIU was signed.  

I.  Duty to Assist

As a preliminary matter, the Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further action is 
necessary in order to comply with the VA's statutory duty to 
assist the veteran with the development of facts pertinent to 
his claim.  See 38 U.S.C.A. § 5107(a) (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (relevant provisions of which are to be codified 
at 38 U.S.C.A. §§ 5103A and 5107(a)) (VCAA); see also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Specifically, 
the RO has obtained all noted records of medical treatment 
for the veteran's service-connected disabilities, and a 
Statement of the Case issued in July 2000 informed the 
veteran of the type of evidence that would be needed to 
substantiate his claim for an earlier effective date.  The 
veteran declined the opportunity to testify at a hearing.  
The Board also notes that the RO, by VA letter dated in 
February 2001, provided the veteran with information 
concerning the VCAA, and he was informed that the appeal was 
in compliance with the requirements of the new law.  He was 
told that he could provide or notify the RO about additional 
information or evidence he wanted the RO to obtain.  No 
further information in this regard was forthcoming from the 
veteran.  Under these circumstances, no further assistance is 
required.

II.  Background

The Board observes that the veteran initially filed a claim 
of entitlement to a TDIU on May 10, 1996, which was denied by 
the RO in an October 1996 rating decision.  The veteran did 
not appeal that decision, and, hence, it became final.  
38 C.F.R. § 20.302(b) (2000).  The veteran's present claim of 
entitlement to a TDIU was signed by the veteran on October 
10, 1997, but was not received by the RO until October 22, 
1997.  

Looking at the one-year period prior to October 22, 1997, the 
Board notes that the veteran underwent a VA psychiatric 
examination in March 1997.  During the interview, the veteran 
related an incident in service in which a booby trap 
simulator went off while using a Port-a-John.  It was noted 
that he was unemployed but looking for work and living with 
his wife and three children.  He said he took care of farm 
"things" and was currently assembling a tractor.  The 
examiner said the veteran appeared as he was described in the 
examination of four years.  He appeared somewhat guarded and 
perhaps inconsistent.  The examiner indicated that the 
veteran seemed to place considerable significance on the 
Port-a-John incident.  His typical day involved waking up and 
assessing how he felt, oftentimes returning to bed if he had 
a headache.  He reported problems with reading, driving, and 
comprehension of material.  He related a recent incident in 
which he was unable to walk after reading material for a 
driving test.  He indicated that he felt tired, sick and 
unhappy most of the time.   

Upon mental status examination, the veteran was able to 
recall the month and year but not the date.  He could recall 
two of three words after five minutes.  When asked to 
multiply 6 x 7, he said he could multiply 6 x 6, but needed a 
pencil and paper to go further.  When given these material, 
he was able to add 36 and 6 and come up with the correct 
answer.  He said the phrase "Don't count your chickens 
before they hatch" means "My wife might get mad when she 
gets home."  The examiner said this response seemed somewhat 
unusual, but that the veteran was able to provide a 
satisfactory explanation in terms of not being able to 
predict his wife's mood.  Based on these findings, the Axis I 
diagnosis was dysthymia with somatizing features, the Axis II 
diagnosis was somatizing personality traits, and a GAF score 
of 65 was assigned. 

The veteran submitted various VA and private treatment 
reports in connection with his claim for Social Security 
Administration (SSA) benefits.  Many of these reports are 
dated prior to the one-year period at issue (October 22, 
1996); they were, however, not received until September 1998.  
As noted above, the veteran's prior TDIU claim was denied by 
an October 9, 1996 rating decision and the veteran did not 
appeal this determination.  Thus, the Board has focused on 
the evidence dated from October 1996.  The veteran was seen 
at the VA Outpatient Clinic in Grand Rapids from October 1996 
to September 1997 for headaches and psychiatric complaints.  
In October 1996, the veteran reported headaches and 
arthritis, and said he was doing much better since his 
medication had been changed.  Objectively, the veteran 
appeared relevant, coherent and oriented.  There was some 
remote memory impairment, but no overt thought disorder was 
present.  The clinician's assessment was that the veteran was 
psychologically stable.  An EEG performed in October 1996 was 
within normal limits.  When seen in January 1997, the veteran 
reported that he had been sleeping "a little bit too much."  
He said he often had nothing to do and would become moody.  
His wife said that she and their children would often go to 
another room in the house during the veteran's periods of 
moodiness.  Objectively, the veteran was relevant, coherent 
and oriented.  His affect was a bit labile, but he denied 
suicidal and homicidal ideation.  Again, the clinician's 
assessment was that the veteran was psychologically stable.  
A March 1997 entry noted that the veteran was still "very 
down" and that he spoke with a low voice, but that he 
maintained good eye contact and appeared very pleasant.  He 
reported that he had a bad headache the day before.  In April 
1997, the veteran related that his headaches were subsiding 
after two weeks.  Objectively, he appeared relevant, 
coherent, and oriented.  His recent memory was impaired and 
his affect was a bit subdued.  He denied suicidal and 
homicidal ideation.  He was noted to be psychologically 
stable.  When seen in July 1997, the veteran related an 
incident in which he had recently left a job trimming 
Christmas trees due to double vision and increased anxiety 
after working only 50 minutes.  The veteran appeared 
relevant, coherent and oriented.  His affect was fairly 
appropriate, and he denied suicidal and homicidal ideation.  
The clinician's assessment was that the veteran was minimally 
psychologically stable.  

SSA medical records dated in April 1997 show that the veteran 
was seen for problems attributable to a diagnosis of 
exotropia.  In May 1997, the veteran was admitted to the 
Emergency Room at Kalkasea Memorial Health Center for a two 
day history of migraine headaches with photophobia and 
nausea.  He denied vomiting and dizziness.  He appeared 
oriented times three and was not in any distress.  Cranial 
nerves II through XII were intact, and Romberg testing was 
negative.  The diagnosis was headaches.  A CT scan of the 
brain performed in May 1997 was normal.  

In June 1997, the veteran was admitted to Mercy Health 
Services North for evaluation and treatment of headaches and 
double vision.  Upon examination, the veteran was described 
as pleasant, cooperative, oriented and alert.  Examination of 
the head, eyes, ears, nose, and throat was unremarkable 
except for a very mild diplopia.  A mental status examination 
was normal except for slight anxiety.  Motor sensory 
examination was normal.  The examining physician concluded 
that the veteran exhibited neurologic complaints but that 
physical examination, including a CAT scan of the head, 
showed no objective findings or illness other than mild 
diplopia.  The diagnoses were diplopia, history of head 
injury, and abdominal tenderness (rule out peptic ulcer 
disease).  The veteran was provided a patch for his eye and 
released home.  

In a July 1997 letter, D. Eugene Wiley, M.D., stated that he 
had recently seen the veteran at Neurological Associates for 
diagnoses of status post closed head injury and post closed 
head injury syndrome.  Dr. Wiley documented the veteran's 
complaints of daily headaches, dizzy spells, short-term 
memory problems, visual problems, and double vision.  Dr. 
Wiley indicated, however, that the veteran's neurological 
examination was normal.  He said he was unable to detect any 
abnormalities or extraocular rotation on gross examination.  
Dr. Wiley opined that a lot of the veteran's symptoms could 
be explained by the closed head injury, but added that there 
may be a psychiatric element as well, namely posttraumatic 
stress syndrome and depression.  In any event, these problems 
seemed to be well managed with medication.  Dr. Wiley 
indicated that he could not find any clear cut neurological 
explanation for the complaints of double vision.  

In July 1997, the veteran underwent a general medical and 
psychiatric evaluation by Michigan Medical Consultants in 
connection with a claim for state disability compensation 
benefits.  During a general medical examination, the 
veteran's primary complaints involved low back pain and 
headaches.  He reported daily occipital to frontal headaches 
accompanied by occasional nausea but without prodrome.  He 
also reported difficulty hearing.  In addition, he reported a 
five year history of low back pain which resulted from a 
gunshot wound in 1976 while hunting.  He said he occasionally 
used a cane and had difficulty bending, washing dishes and 
shoveling snow, but that he was still able to do other light 
housework.  Upon examination, the veteran was described as 
pleasant and cooperative, although his affect appeared 
blunted.  His speech was clear and he was able to hear 
conversational speech without limitation.  His walking was 
unimpaired.  Neurological examination showed that motor and 
sensory functioning remained in tact.  Reflexes were 2+ and 
symmetrical, and Romberg testing was negative.  No 
disorientation was present.  With respect to the veteran's 
complaints of daily headaches, neurological examination was 
negative. 

At a psychiatric/psychological evaluation in August 1997, the 
veteran reported symptoms involving headaches, dizziness, 
double vision, a "fuzzy feeling" in his head, irritability, 
sleep disturbance, and difficulty concentrating.  He said he 
"can't figure things in his head."  He said he tried to do 
things with his kids but did not get much exercise.  He 
focused on his numerous physical complaints, namely pain with 
walking.  He admitted having feelings of worthlessness and 
suicidal ideation, but denied suicidal intent.  He stated 
that "I just stay home."  He said he was withdrawn and used 
to be more sociable.  He explained that he spent his time 
watching television, lying on the couch and sitting at the 
table.  He said "I'm not too good for much of anything."  
He reported that he drove only short distances because of 
frequent double vision and that he was unable to work due to 
headaches and dizzy spells.  

Upon mental status examination, the veteran was oriented to 
time, place, person, and situation.  His affect was 
flattened, but no markedly unusual mannerisms were noted.  He 
appeared to be in good contact with reality.  His self-esteem 
appeared markedly decreased.  He was negative but attempted 
to be pleasant.  He focused on physical symptomatology and 
seemed to have only marginal insight into his situation.  He 
appeared relatively well organized and goal directed.  His 
responses were slow and appeared abstract.  He denied 
delusions or hallucinations, and there was no evidence of 
psychosis or gross organicity in general conversation.  His 
symptoms were those of depression and marked preoccupation 
with physical symptomatology.  His responses to serial seven 
testing were slow with many mistakes, but he had no 
difficulty with simple calculations.  

Under Axis I, the examining physician noted that the veteran 
was significantly depressed, which was reactive in nature to 
his physical situation.  It was also noted that he appeared 
somewhat hysterical.  The examiner, however, was unsure which 
came first, as there appeared to be some organicity from the 
previous closed head injury.  Under Axis II, "dependent and 
hysterical" were noted.  The Axis III diagnoses included 
migraines, allergies, arthritis, chronic pain in addition to 
headaches from other sources.  Under Axis V, a GAF score of 
50 was assigned.  The examiner found that the prognosis was 
poor but that the veteran was competent to manage insurance 
benefits in his own interest.  

In August 1997, the veteran was admitted to the Emergency 
Room at Mercy Health Services North after waking up with a 
migraine headache.  He reported photophobia but denied 
paresthesia or paraplegia.  He also denied nausea or 
vomiting.  He reported that his most recent migraine headache 
was two months prior to admission.  He said he usually took 
Demerol and Phenergan which seemed to work well.  
Objectively, the veteran was alert, oriented times three and 
well groomed.  Cranial nerves II through XII were grossly 
intact.  It was noted that the veteran's headache resolved 
thirty minutes after he was given Demerol and Phenergan.  The 
diagnosis was migraine headaches. 

In an August 1997 letter, Louis Praamsma, M.D., stated that 
he had been seeing the veteran for the past two years for 
multiple complaints associated with the closed head injury, 
including headaches and double vision.  Dr. Praamsma stated 
that the veteran had been seen by multiple neurologists and 
ophthalmologists who had been unable to determine the cause 
of his symptoms.  

The veteran's wife also submitted a letter in August 1997 
detailing her husband's symptoms.  She stated that there had 
been a lot of changes in the veteran over the years.  She 
explained that they were once a close family and that they 
now spent much of their time taking care of the veteran.  She 
disclosed that she and the children were afraid of the 
veteran when he became angry.  She explained that she worked 
and performed all of the household chores while he stayed 
home and did nothing.  She indicated that the veteran's 
short-term memory had worsened.  For example, she said he 
would often forget where she went after telling him that she 
was going to the store.  She said she had no friends and did 
not go out because the veteran did not like to go out.  She 
related that he suffered from constant headaches, had trouble 
sleeping, experienced nightmares, and would easily startle if 
approached from behind.  

The veteran also underwent a psychiatric evaluation in 
September 1997 in connection with his claim for SSA benefits.  
A report of that evaluation notes that the veteran suffered 
from a depressive syndrome characterized by sleep 
disturbance, appetite disturbance and difficulty 
concentrating or thinking.  It was determined that the 
veteran had only slight restriction of activities of daily 
living and slight difficulties in maintaining social 
functioning.  It was also determined that he often had 
deficiencies of concentration (persistence or pace resulting 
in failure to complete tasks in a timely manner, in work 
settings or elsewhere), but never experienced episodes of 
deterioration or decompensation in work or work-like 
settings.  Under "Functional Capacity Assessment", it was 
noted that, although the veteran had a diagnosis of 
depression and a problem with his concentration, he should be 
able to do unskilled work.

On January 5, 1998, the veteran was afforded VA neurological 
and psychiatric examinations.  At his neurological 
examination, the veteran described his initial injury due to 
a grenade explosion while he was inside a Port-a-John.  The 
veteran's current complaints included hearing loss and 
tinnitus in the right ear, occasional imbalance, and 
recurrent headaches.  He said he was currently unemployed.  
Mental status examination revealed no significant findings.  
Ataxia was noted on tandem walking, and Romberg sign was 1+.  
The diagnoses were auditory nerve injury on the right, 
vestibular nerve injury on the right, and post-traumatic 
cephalalgia, with history of concussion. 

At a concurrent psychiatric examination, the veteran reported 
that he had been staying home since 1993 and doing things 
around the house.  He reportedly worked for three months in 
1993 at his friend's auto shop but was fired because he was 
too slow.  He said he worked one day during the summer for a 
tree business but was unable to do his job because of double 
vision.  Based on the interview and findings from mental 
status examination, the Axis I diagnoses were depressive 
disorder, not otherwise specified; cognitive disorder, not 
otherwise specified; and chronic pain disorder.  The Axis III 
diagnoses included post-concussion disorder, sensorineural 
hearing loss, migraine headaches, and diplopia.  The examiner 
assigned the veteran a Global Assessment of Functioning (GAF) 
score of 55.  The examiner indicated that the veteran's 
memory and concentration were impaired, and that his 
occupational functioning was impaired as a result of his 
multiple medical problems.  The examiner recommended neuro-
psychological testing.  

Neuro-psychological testing was performed the following day.  
The examiner concluded that the veteran's presentation was 
not consistent with cognitive sequelae form traumatic brain 
injury, but was more consistent with decreased efficiency due 
to psychological distress.  She determined that the veteran 
met the criteria for (1) dysthymic disorder and (2) chronic 
pain disorder associated with both psychological factors and 
a general medical condition (headaches).  She also commented 
that findings revealed no neuro-psychological 
contraindications for the veteran to pursue competitive 
employment.  She added that the veteran's reports of severe 
headaches, however, might interfere with employability.  

Finally, a VA social and industrial survey performed on 
January 13, 1998 included the social worker's assessment that 
the veteran's inability to concentrate, low frustration 
tolerance, poor sleep pattern, irritability, daily mixed 
migraine headaches and muscular contraction headaches 
severely limited his future employability.  The social worker 
opined that the veteran appeared severely impaired. 

The RO issued a rating decision in April 2000 which granted 
the veteran's claim of entitlement to a TDIU, effective 
January 5, 1998.  In assigning an effective date of January 
5, 1998, the RO stated that this was the date VA examination 
reports indicated that the veteran's service-connected 
disabilities rendered him unemployable.  The veteran filed a 
notice of disagreement in which he maintained that the 
effective date should go back to the date he signed his 
claim, October 10, 1997.  

II.  Analysis

Entitlement to a TDIU requires the presence of an impairment 
so severe that it is impossible for the average person to 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2000).  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2000).

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veteran's schedular rating is less 
than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when: (1) if there 
is only one disability, this disability shall be ratable at 
60 percent or more; and (2) if there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  In addition to the 
foregoing, there must be evidence showing that the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  Id.  A total disability rating may also be 
assigned pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b) for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  As noted 
above, the veteran did not meet the percentage requirements 
for a TDIU until January 5, 1998, when the RO increased the 
ratings for some of the veteran's service-connected 
disabilities.  He had a 40 percent combined disability 
evaluation prior to that date.  The veteran has not 
challenged the effective dates of the increased evaluation 
awards and, in fact, in June 2000, he essentially expressed 
his agreement with the assigned ratings and effective dates.

An award of a total disability rating based on individual 
unemployability, due to service-connected disabilities, is an 
award of increased compensation.  Effective dates for 
increases in compensation are assigned in accordance with 38 
C.F.R.        § 3.400(o) (implementing 38 U.S.C.A. § 5110(a), 
(b)(2)).  Under that regulation, the effective date of an 
increase in compensation shall be the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(o)(1).  In disability compensation cases, an 
effective date may also be assigned as of the earliest date 
"on which it [was] factually ascertainable that an increase 
in disability had occurred, if [the] claim is received within 
[one] year from such date."  Otherwise the effective date 
will be the date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2).

Determining an appropriate effective date for an increased 
rating under the effective date regulations involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  38 C.F.R. §§ 
3.155, 3.400(o)(2).  The initial inquiry involves 
ascertaining the date of the claim.  A specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 1991); 38 
C.F.R. § 3.151 (2000).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  When a claim has 
been filed which meets the requirements of § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155. 

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157 (2000).  
Once a formal claim for compensation has been allowed, 
receipt of one of the following will be accepted as an 
informal claim for increased benefits:  

(1) Report of examination or hospitalization by VA 
or uniformed services.  The date of outpatient or 
hospital examination or date of admission to a VA 
or uniformed services hospital will be accepted as 
the date of receipt of a claim, only when such 
reports relate to examination or treatment of a 
disability for which service-connection has 
previously been established or when a claim 
specifying the benefit sought is received within 
one year from the date of such examination, 
treatment or hospital admission; 

(2)  Evidence from a private physician or layman.  
The date of receipt of such evidence will be 
accepted when the evidence furnished by or in 
behalf of the claimant is within the competence of 
the physician or lay person and shows the 
reasonable probability of entitlement to benefits; 

(3) State and other institutions. When submitted by 
or on behalf of the veteran and entitlement is 
shown, date of receipt by VA of examination 
reports, clinical records, and transcripts of 
records will be accepted as the date of receipt of 
a claim if received from State, county, municipal, 
recognized private institutions, or other 
Government hospitals (except those described in 38 
C.F.R.                 § 3.157(b)(1)).  These 
records must be authenticated by an appropriate 
official of the institution.  Benefits will be 
granted if the records are adequate for rating 
purposes; otherwise findings will be verified by 
official examination.  Reports received from 
private institutions not listed by the American 
Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans 
Affairs or physician designee.  38 C.F.R. § 3.157.

Applying the above criteria to the facts of this case, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to an effective date prior to January 5, 
1998 for an award of a TDIU.  The initial issue to be 
determined is the appropriate date of claim.  The veteran has 
argued that the effective date should be the date he signed 
his formal claim, October 10, 1997, rather than the date in 
which the claim was received at that RO, October 22, 1997.  
The Board points out that any effective date going back to 
the date of claim is the date the claim was received by the 
RO, not the date identified on the claim by the veteran.  See 
38 C.F.R. § 3.400.  In any event, monetary payments based on 
an award or an increased award of compensation, dependency 
and indemnity compensation, or pension may not be made to an 
individual for any period before the first day of the 
calendar month following the month in which the award or 
increased award becomes effective.  38 U.S.C.A. § 5111 (West 
1991); 38 C.F.R. § 3.31 (2000).  Thus, even if the Board were 
to incorrectly utilize the date that the veteran signed the 
formal TDIU claim as the effective date in this case, it 
would not amount to any additional compensation due the 
veteran.  In any event, the Board has determined that the 
date of the veteran's formal TDIU claim is October 22, 1997, 
and the Board has reviewed the evidence to determine if a 
date earlier than that date may be assigned on the basis of 
an informal claim.  

However, upon a review of the record, the Board also finds 
that an informal claim was not submitted within the one-year 
period prior to October 22, 1997.  In this regard, the Board 
points out that the record contains various VA and private 
medical records pertaining to the veteran's service-connected 
disabilities during the one-year period prior to October 22, 
1997.  Nevertheless, because none of these reports reflect 
that the veteran was unable to secure or maintain gainful 
employment as a result of his service-connected disabilities, 
an informal TDIU claim is not shown. See Norris (Robert) v. 
West, 12 Vet. App. 413, 420- 21 (1999) (holding that a 
rating-increase claim includes a TDIU claim where veteran 
meets the § 4.16(a) schedular requirements and the record on 
appeal includes evidence of unemployability based on a 
service-connected disability or disabilities).

In this regard, the March 1997 VA psychiatric examination 
report lists a diagnosis of dysthymia with somatizing 
features and a GAF score of 65.  Under DSM-IV, a score of 65 
is consistent with moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attack), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).  This score, however, does not contemplate an 
inability to secure or maintain gainful employment.  In 
addition, while VA outpatient treatment reports dated 
throughout 1996 and 1997 show that the veteran suffered from 
headaches and depression, he was generally described as 
psychologically stable with no significant neurological 
findings reported.  Although he allegedly quit a job after 50 
minutes due to double vision and increased anxiety, no 
objective evidence at that time indicates that he was unable 
to work due to service-connected disabilities.  

The Board also notes that the veteran was admitted to the 
Emergency Room on several occasions in 1997 for severe 
headaches.  However, these episodes resolved with medication, 
and radiograph examination of the brain was unremarkable.  
When admitted to Mercy Health Services North in June 1997 for 
headaches and double vision, no findings were shown other 
than slight anxiety.  In July 1997, Dr. Wiley also indicated 
that neurological examination of the veteran was normal.  A 
physical examination performed at Michigan Medical 
Consultants in July 1997 focused on the veteran's pre-service 
gunshot wound injury, for which service connection has never 
been established, and found no neurological abnormalities to 
account for his headaches.  Psychiatric evaluation at that 
time noted that the veteran was significantly depressed, in 
part as a result of his physical condition, and GAF score of 
50 was assigned.  See Diagnostic Criteria from DSM-IV 46-47 
(1994) (a score of 41 to 50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)).  In any event, no significant findings on 
mental status examination were reported which is consistent 
with a finding that the veteran is unable to secure or 
maintain employment.  Of particular relevance, a mental 
healthcare professional who evaluated the veteran in 
September 1997 specifically stated that the veteran should be 
able to perform unskilled work.  

Thus, the Board has reviewed the evidence and finds no 
medical report of examination or hospitalization by VA or 
uniformed services dated within the one-year period prior to 
October 1997, nor is there evidence from a private physician 
or layman received during this one-year period furnished by 
or on behalf of the claimant, showing that the veteran's 
service-connected disabilities render him unable to secure or 
maintain gainful employment.  As such, an informal claim has 
not been submitted during the one-year period prior to the 
date in which his formal claim was received on October 22, 
1997.  Similarly, the Board does not find this evidence to 
indicate that it was factually ascertainable that the veteran 
was unemployable within that one-year period prior to October 
22, 1997.  The medical evidence shows ongoing complaints and 
treatment for service-connected disabilities that waxed and 
waned.  However, overall the evidence does show, as described 
by Dr. Wiley that the veteran's problems generally were well-
managed with medication.

That being said, the Board will consider the argument that, 
because the date of the receipt of his claim was October 22, 
1997, the language of 38 C.F.R. § 3.400(o)(2) ("otherwise 
the date of receipt of claim") provides for that date to be 
the effective date.  That phrase, however, refers to the 
situation in which a factually ascertainable increase 
occurred more than one year prior to the receipt of the claim 
for such increase.  See Harper v. Brown, 10 Vet. App. 125, 
126-27 (1997).  In the case on appeal, the filing of the 
claim preceded the increase.  Since 38 U.S.C.A. § 5110(b)(2) 
and 38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim (provided also that the claim is 
received within one year after the increase), they are not 
applicable on these facts.  As a result, the general rule 
applies, and thus, the effective date for the award of a TDIU 
is governed by the later of the date of increase or the date 
the claim was received.  Here, the later date is the date of 
increase.

Therefore, the only issue remaining for the Board to consider 
is whether the factually ascertainable increase occurred 
after the date of the claim (October 22, 1997), but before 
the effective date assigned by the RO (January 5, 1998).  
Thus, the Board must look at the evidence of record dated 
between those two dates.  Here, the Board notes that no 
evidence dated between October 22, 1997 and January 5, 1998 
shows that the veteran's service-connected disabilities 
render him unable to secure or maintain employment.  In fact, 
there is simply no medical evidence dated between October 22, 
1997 and January 5, 1998 to consider.

In conclusion, the Board finds that the RO properly assigned 
an effective date of January 5, 1998 for an award of a TDIU.  
The veteran's claim of entitlement to an effective date prior 
to January 5, 1998 is therefore denied. 


ORDER

An effective date prior to January 5, 1998 for an award of a 
total disability rating based upon individual unemployability 
due to service-connected disabilities is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

